DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 9-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments against further modifying the modified wrench of Hsieh with the thickened portion, in view of Cruickshank, are persuasive. Examiner sees no reason for such modification, since thickening the threaded section in Cruickshank to correspondingly strengthening the section with its neighboring sections, fails to provide a clear suggestion. Accordingly, art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a folding torque wrench comprising, e.g., a linking mechanism with a torque adjustment mechanism comprising multi-start threads having a large diameter section located on the rear end of a rod body, together in combination with the rest of the limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
April 10, 2021						Primary Examiner, Art Unit 3723